Citation Nr: 0828560	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for gastroesophageal 
reflux disease (GERD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The veteran's appeal also initially included the issues of 
entitlement to an increased evaluation for lumbosacral strain 
and entitlement to a total disability evaluation based upon 
individual unemployability, but he withdrew both claims in a 
statement submitted at his May 2008 VA Travel Board hearing.  

During his May 2008 Travel Board hearing, the veteran also 
raised the issue of service connection for obstructive sleep 
apnea as secondary to his service-connected GERD.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's overall symptomatology from GERD, including 
precancerous changes in the esophagus and episodes of acid 
reflux into the airways and posterior pharynx, is indicative 
of a level of impairment of health that is more properly 
characterized as severe than as considerable in degree.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for GERD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.114, 
Diagnostic Code 7346 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.

In the present case, the RO has evaluated the veteran's GERD 
at the 30 percent rate by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, which concerns hiatal hernia.  Under 
this section, a 30 percent evaluation is warranted in cases 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain and productive of considerable impairment of 
health.  A 60 percent evaluation contemplates cases with 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

II.  Analysis

The Board has reviewed the recent medical evidence of record 
and finds that such evidence raises the question of whether 
the veteran's GERD is productive of severe, rather than 
considerable, impairment of health.

In this regard, the Board notes that the report of the 
veteran's May 2004 VA spine examination indicates that he had 
GERD leading on to Barrett's esophagus and acid reflux, which 
caused a wheezing tendency; this was not present upon 
examination, however.  

Several subsequent private records, however, indicate a more 
pronounced disability picture.  Prescription forms from April 
2004 indicate severe GERD that had caused "precancerous 
changes in the esophagus."  

In an October 2004 letter, Jeffrey B. Black, M.D., noted that 
the veteran's GERD had been complicated by Barrett's 
esophagus, a precancerous condition involving the esophagus 
that required episodic upper endoscopy studies with a biopsy 
to monitor for any esophageal cancer.  The veteran was noted 
to have significant physical and mental impairment from deep-
seated chest discomfort and chest/esophageal discomfort with 
associated reflux of acidic material into the mouth.  This 
interfered with his ability to sleep and eat appropriately, 
as well as his concentration.  In summary, Dr. Black noted 
that the veteran had "a severe gastroesophageal reflux" 
requiring a consistent work schedule to address the "very 
important lifestyle aspects" to control the disease so that 
further esophageal changes due to Barrett's esophagus were 
minimized.  

Dr. Black further noted in a January 2005 letter that the 
veteran had severe GERD symptoms.  Dr. Black indicated that 
accommodations had not been made for the veteran at work, and 
he had increasing symptoms requiring double doses of Nexium, 
including hoarseness, difficulty swallowing, anxiety and 
depression, and associated palpitations of the heart.  At 
that time, the veteran had been on medical leave without pay 
for 45 days and was considering leaving his job permanently.  

A September 2005 treatment note from Dr. Andrew Glass 
indicates that the veteran had severe GERD complicated by 
Barrett's metaplasia and frequent breakthrough symptoms 
despite a maximum proton-pump inhibitor dose.  Prior 
diagnoses also included severe erosive esophagitis, and it 
was noted that the veteran required Carafate or Zantac on 
occasion for breakthrough symptoms on top of the 40 milligram 
dosage of Nexium.  

In an October 2005 statement, John S. Halsey, M.D., noted 
that an August 2004 esophagogastroduodenoscopy did not 
substantiate the prior diagnosis of Barrett's specialized 
intestinal metaplasia, but a three centimeter hiatal hernia 
was demonstrated.

During his March 2007 VA examination, the veteran reported 
that, although his weight had not been affected, he had 
difficulty with swallowing both solids and liquids for three 
years.  He reported symptoms of sleep apnea due to esophageal 
destruction from acid reflux and noted that his GERD with 
Barrett's esophagitis had affected his ability to eat, sleep, 
breath, work, speak, and concentrate.  Upon examination, 
there was tenderness of the abdomen to palpation and mild 
tenderness in the epigastrium.  The examiner diagnosed GERD 
with Barrett's esophagitis and noted subjective heartburn for 
25 years with acid reflux and objectively slight tenderness.  
Also, the examiner noted that the esophagus condition did not 
cause significant anemia or malnutrition.  

The most recent evidence of record is an April 2008 report 
from Michael C. James, M.D., who cited to the veteran's long 
and significant history of esophageal reflux with acid 
exposure complications and development of Barrett's 
esophagitis, secondary to a hiatal hernia.  Dr. James 
indicated that, because of the severity and persistence of 
the veteran's reflux and pain symptomatology, he was required 
to take large doses of medication consisting of both Nexium 
and ranitidine (e.g., Zantac) two times daily.  These 
medications used chronically over a long period of time had 
some risk for side effect issues, including calcium 
absorption abnormalities and, because of the decrease in 
stomach acidity, a risk of infections through the 
gastrointestinal tract.  Side effects at that point included 
nausea, vomiting, diarrhea, pain, and shortness of breath.  
Dr. James also indicated that the veteran had developed a 
component of sleep apnea that was obstructive in nature and 
to which significant reflux might have contributed, secondary 
to "numerous episodes of acid reflux up into his airways and 
posterior pharynx with a number of episodes of hoarseness, 
coughing and breathing difficulties."  Dr. James stressed 
the importance of considering the long-term complications of 
medications required by the reflux and the possibility of 
that disorder interacting with and aggravating obstructive 
sleep apnea.  Overall, Dr. James found this to be a 
significant impairment to the veteran's health.  

In reviewing the above evidence, the Board acknowledges that 
the veteran's VA examinations contain few findings to clarify 
the extent of the severity of the veteran's impairment of 
health from GERD, and there is also no indication of material 
weight loss or anemia.  At the same time, he has been noted 
to have vomiting and pain, both of which are cited in the 
criteria for a 60 percent evaluation under Diagnostic Code 
7346.  

Even more significantly, the claims file includes statements 
from three different private doctors (Dr. Black, Dr. Glass, 
and Dr. James) characterizing the veteran's disability as 
severe.  Specific findings have included precancerous changes 
to the esophagus and numerous episodes of acid reflux up into 
the airways and posterior pharynx, resulting in hoarseness, 
coughing, and other breathing difficulties.  Medications to 
control these symptoms have included not only a maximum 
dosage of Nexium (a proton-pump inhibitor) but also such 
medications as Zantac for "breakthrough symptoms."  The 
Board also notes that several medical records indicate a 
hiatal hernia.

Based on the consistent and credible opinions of these three 
treatment providers, the Board finds that the veteran's 
overall impairment of health due to GERD is more properly 
characterized as severe than as considerable in degree.  For 
this reason, a 60 percent evaluation is warranted for this 
disorder under Diagnostic Code 7346.  38 C.F.R. §§ 4.3, 4.7.

The Board notes that the now-assigned 60 percent evaluation 
represents the maximum available under the Schedule for 
Rating Disabilities.  The veteran has clearly indicated, 
through his May 2008 hearing testimony, that he was seeking 
the 60 percent evaluation and has not asserted that 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Accordingly, the Board finds 
this to be a complete grant of the benefits sought on appeal.  

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in a February 2004 letter.  In March 2006, the 
veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is further aware of the notification requirements 
under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
that decision, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice in increased rating cases requires that: (1) VA 
notify the claimant that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the aforementioned 
February 2004 notice letter was in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that he was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  The Board is aware, however, that this letter did 
not provide the type of notification set forth in the second 
and third requirements of Vazquez-Flores.  As such, the 
veteran has received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  In the present case, the veteran 
discussed the specific criteria of Diagnostic Code 7346 
during his May 2008 hearing, indicating beyond doubt that he 
was aware of those provisions and of the specific findings 
from the medical evidence needed for a higher evaluation.  
Previously, he had been separately notified of those 
provisions in a June 2005 Statement of the Case, and his 
appeal has since been readjudicated on multiple occasions in 
Supplemental Statements of the Case.

For these reasons, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran has been afforded several VA examinations 
in conjunction with his claim.  VA has also obtained multiple 
private treatment records, as well as Social Security 
Administration records.  While the veteran mentioned recent 
medical treatment, including a scope of the esophagus, during 
his May 2008 Travel Board hearing, the Board finds no basis 
for remanding this case for those records; this would only 
result in additional delay in a case where the Board is able 
to grant the full benefit sought on appeal - the 60 percent 
evaluation - based on the evidence presently of record.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A 60 percent evaluation for GERD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


